Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard B. Taylor on 6/15/21.

					      Claims5. (Currently Amended) An operating method of an H matrix generation circuit for generating an H matrix of a QC-LDPC code, the operating method comprising:
calculating, by the H matrix generation circuit, conversion values corresponding to column sections of an original H matrix including a plurality of circulant matrices;
generating, by the H matrix generation circuit, an advanced H matrix by circularly shifting circulant matrices positioned in column sections of the original H matrix by amounts of the conversion values, respectively; and 
storing H matrix information of the advanced H matrix into a memory using less memory capacity than the original H matrix, the H matrix information being used for performing a decoding operation by an error correction circuit, 
wherein, when the original H matrix includes a column section of which a first circulant matrix is not an identity matrix, the advanced H matrix includes an identity matrix positioned 
wherein the H matrix information of the advanced H matrix contains shift values of the
other circulant matrices except for the identity matrix in a column section of the advanced H
matrix, and the H matrix information does not contain a shift value of the identity matrix.
  				      Allowability

Claims 5-10 and 12-15 are allowed.
It has been determined after careful review of the claims, when read as a whole, that the prior art (Shin et al. – U.S. Pub. No. 2021/0167800) teaches: choosing a base code in order to generate a parity check matrix from first and second base codes, choosing a lifting value for generating the parity check matrix from among several lifting values, and generating the parity check matrix using the chosen base code and the lifting value, such that the base code is determined in accordance with a code block size and a code rate, and the lifting value is derived based on a parameter of the base code and the code block size.
However, when read as a whole, the prior art does not teach: storing H matrix information of the advanced H matrix into a memory using less memory capacity than the original H matrix, the H matrix information being used for performing a decoding operation by an error correction circuit, wherein, when the original H matrix includes a column section of which a first circulant matrix is not an identity matrix, the advanced H matrix includes an identity matrix positioned in the 
       Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                 EA
               6/15/21

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112